DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 10/13/2020 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by von Schuckmann (US 5,603,434).
Regarding claim 1, von Schuckmann discloses a trigger sprayer (10 fig.1-7) having no metallic components (col 1, ll. 59-64; col 2, ll.63-67; and col 3, ll.6-8), the trigger sprayer comprising:
a pump body (18) coupled to a resilient bellows (46; col 3, ll.23-28) and a pre-compression diaphragm (126; col 5, ll.39-45), said pump body also having an outlet nozzle (130) and a ball valve (75) sealing an inlet of the pump body; a trigger actuator (150) attached to the pump body so as to allow for pivotal engagement (see position of 150 in fig.2-3) of the trigger actuator in a manner that compresses the resilient bellows (see fig.3, top portion of 154 pressing 46); and a closure (20) coupled to the pump body proximate the inlet.
Regarding claim 2, von Schuckmann discloses the resilient bellows and the pump body define a dispensing chamber (within 46) having a volume that varies in response to the pivotal engagement of the trigger actuator and the resilient bellows (see volume changes from fig.2 to fig.3).
Regarding claim 9, von Schuckmann discloses the trigger actuator includes a stopping member (88) which abuts the pump body so as to limit pivotal engagement of the trigger actuator (see fig.3).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 	Claims 3 and 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over von Schuckman (US 5,603,434) in view of Maas (US 2008/0230563).
Regarding claim 3, von Schuckmann discloses all the features of the invention except that the pre-compression diaphragm is cup-shaped and the pump body define an annular pre-compression chamber with the pre- compression diaphragm being displaced at a central point to open a flow path from the dispensing chamber to the outlet when sufficient fluid pressure is created within the pre-compression chamber by fluid provided from the pivotal engagement of the trigger actuator and the resilient bellows. However, Maas teaches the pre-compression diaphragm is cup-shaped (see shape of 32) and the pump body define an annular pre-compression chamber (15; [0046]) with the pre-compression diaphragm being displaced at a central point to open a flow path from the dispensing chamber to the outlet when sufficient fluid pressure is created within the pre-compression chamber by fluid provided from the pivotal engagement of the trigger actuator and the resilient bellows ([0039]-[0041] and [0046]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the shape of the pre-compression diaphragm of von Schuckmann to a cup-shaped one as taught by Maas in order to obtain excellent sealing until the liquid in the pump chamber reaches the predetermined pressure (see Maas, [0011] and [0043]). 
Regarding claim 5, von Schuckmann discloses all the features of the invention except that the pre-compression diaphragm includes a side wall with a stepped engagement portion and a flexible central panel which moves in response to a pre-determined fluid pressure. However, Maas teaches the pre-compression diaphragm (32) includes a side wall with a stepped engagement portion (see sidewalls of 32 in fig.2) and a flexible central panel ([0042], “elastic diaphragm 32”) which moves in response to a pre-determined fluid pressure ([0043]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the diaphragm of von Schuckmann with the elastic dome-shaped diaphragm as taught by Maas in order to provide a tight seal and better control of the opening pressure ([0011] and [0043], see Maas). 
Regarding claim 6, von Schuckmann discloses all the features of the invention except that the diaphragm includes a thickened base portion. However, Maas teaches the diaphragm includes a thickened base portion (see area 44 in fig.2). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the diaphragm of von Schuckmann with the elastic dome-shaped diaphragm as taught by Maas in order to provide a tight seal and better control of the opening pressure ([0011] and [0043], see Maas).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      	Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentableover von Schuckmann (US 5,603,434) in view of Silvenis (US 5,341,967).
  	von Schuckmann discloses all the features of the invention except that an inverted flow path sealed by a valve and including an inverted flow chamber, said inverted flow path providing a bypass of the inlet and ball valve. However, Silvenis teaches an inverted flow path sealed by a valve (32 fig.6) and including an inverted flow chamber (area 31), said inverted flow path providing a bypass of the inlet and ball valve (29) . It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to combine the inverted flow path of Silvenis with the inlet and valve of von Schuckmann in order to provide a better use of the sprayer when the bottle is inverted. 
 	Claims 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over von Schuckmann (US 5,603,434) in view of Wass (US 4,867,347).
Regarding claim 7, von Schuckmann discloses all the features of the invention except that the resilient bellows include a plurality of panel facings oriented around a thickened central engagement panel, said central engagement panel being contacted by the trigger actuator and wherein the resilient bellows has a frusto-conical shape. However, Wass teaches the resilient bellows (9) include a plurality of panel facings (70) oriented around a thickened central engagement panel (6), said central engagement panel being contacted by the trigger actuator (2, see fig.2) and wherein the resilient bellows has a frusto-conical shape (see shape of 9). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the bellows of von Schuckmann to the bellows as taught by Wass in order to provide a strong restoring force on the bellows, tending to urge it back toward its uncompressed position.
Regarding claim 8, von Schuckmann discloses all the features of the invention except that each panel facing includes an upturned curve so as to attached to the central panel at an angle sufficient to create biasing force urging the resilient bellows into the frusto-conical shape. However, Wass teaches each panel facing (70) includes an upturned curve (see shape of 71) so as to attached to the central panel (6) at an angle sufficient to create biasing force urging the resilient bellows into the frusto-conical shape (see fig.2 and 7. It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the bellows of von Schuckmann to the bellows as taught by Wass in order to provide a strong restoring force on the bellows, tending to urge it back toward its uncompressed position.
 	Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over von Schuckmann (US 5,603,434) in view of Tiramani (US 5,114,052).
von Schuckmann discloses all the features of the invention except that the nozzle outlet is rotatable around a dispensing axis so as to open or close the nozzle outlet. However, Tiramani teaches the commonality of having the nozzle outlet being rotatable around a dispensing axis so as to open or close the nozzle outlet (22; col 7, ll.61-64). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the nozzle of von Schuckmann to a rotatable one as taught by Tiramani in order to control the discharge adjustably (col 8, ll.4-7).
 	Claims 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over von Schuckmann (US 5,603,434) in view of Cary (US 4,260,079).
 	von Schuckmann discloses all the features of the invention except that the pump body, the trigger actuator, and the closure are made from the same grade of polymeric material; and the polymeric material consists of polypropylene. However, Cary teaches the commonality of the pump body, the trigger actuator, and the closure being made from the same grade of polymeric material (col 9, ll.59-62); and the polymeric material consists of polypropylene (col 10, ll.15-18). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the material of the dispenser of von Schuckmann from plastic to polypropylene as taught by Cary in order to offer a relatively inexpensive material, low coefficient of friction and very resistant to moisture.
Conclusion
The following prior art as cited in PTO-892 is also citing significant pertinent structures or features to the applicant’s claimed invention: Wesner (US 4,310,107).
Wesner discloses all the features of the claim 1 with regard to a trigger sprayer (10 fig.1-2) having no metallic components (col 2, ll.14-18), the trigger sprayer comprising: a pump body (13) coupled to a resilient bellows (17) and a pre-compression diaphragm (21, 24, see fig.2), said pump body also having an outlet nozzle (29) and a ball valve (26) sealing an inlet of the pump body; a trigger actuator (14) attached to the pump body so as to allow for pivotal engagement (via 30) of the trigger actuator in a manner that compresses the resilient bellows (via 16 and 18); and a closure (12) coupled to the pump body proximate the inlet. It also appears that the disclosure of this instant application does not disclose significant structures or features that deviate from the contents of the proposed claims.     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOB ZADEH/Examiner, Art Unit 3754